HUBBELL INCORPORATED

Amended and Restated Deferred Compensation Plan for Directors

As Amended and Restated Effective as of February 7, 2013

 

 

HUBBELL INCORPORATED - Form 10 Q - 1

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

ARTICLE I  

DEFINITIONS

3

ARTICLE II  

ELECTION TO DEFER

4

ARTICLE III  

DEFERRED COMPENSATION ACCOUNTS

4

ARTICLE IV  

PAYMENT OF DEFERRED COMPENSATION

5

ARTICLE V  

ADMINISTRATION

6

ARTICLE VI  

AMENDMENT OF PLAN

6

ARTICLE VII  

CHANGE OF CONTROL

7

ARTICLE VIII  

EFFECTIVE DATE

7

ARTICLE IX  

MISCELLANEOUS PROVISIONS

7

 

HUBBELL INCORPORATED - Form 10 Q - 2

--------------------------------------------------------------------------------

Back to Contents

HUBBELL INCORPORATED DEFERRED COMPENSATION PLAN FOR DIRECTORS

 

ARTICLE I  

DEFINITIONS

1.1  

“Accounts” shall mean collectively the Director’s Cash Account, Stock Unit
Account and Restricted Stock Unit Account.

1.2  

“Board” shall mean the Board of Directors of Hubbell Incorporated.

1.3  

“Cash Account” shall mean the account created by Hubbell pursuant to Article III
of this Plan in accordance with an election by a Director to receive deferred
cash compensation under Article II hereof.

1.4  

“Change of Control” shall mean the first to occur of any one of the following:

(a)  

Continuing Directors during any 12 month period no longer constitute a majority
of the Directors;

(b)  

Any person or persons acting as a group (within the meaning of Treas. Reg.
§1.409A-3(i)(5)(vi)(D)), acquires (or has acquired within the 12 month period
ending on the date of the last acquisition by such person or persons) directly
or indirectly, thirty percent (30%) or more of the voting power of the then
outstanding securities of Hubbell entitled to vote for the election of Hubbell’s
directors; provided that this Section 1.4(b) shall not apply with respect to any
acquisition of securities by (i) the trust under a Trust Indenture dated
September 2, 1957 made by Louie E. Roche, (ii) the trust under a Trust Indenture
dated August 23, 1957 made by Harvey Hubbell, and (iii) any employee benefit
plan (within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended) maintained by Hubbell or any affiliate of
Hubbell;

(c)  

Any person or persons acting as a group (within the meaning of Treas. Reg.
§1.409A-3(i)(5)(v)(B)), acquires ownership (including any previously owned
securities) of more than fifty percent (50%) of either (i) the voting power
value of the then outstanding securities of Hubbell entitled to vote for the
election of Hubbell’s directors or (ii) the fair market value of Hubbell;
provided that this Section 1.4(c) shall not apply with respect to any
acquisition of securities by (i) the trust under a Trust Indenture dated
September 2, 1957 made by Louie E. Roche, (ii) the trust under a Trust Indenture
dated August 23, 1957 made by Harvey Hubbell, and (iii) any employee benefit
plan (within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended) maintained by Hubbell or any affiliate of
Hubbell; or

(d)  

A sale of substantially all of Hubbell’s assets.

 

Provided, that the transaction or event described in subsection (a), (b), (c) or
(d) constitutes a “change in control event,” as defined in Treas. Reg.
§1.409A-3(i)(5).

1.5  

“Code” shall mean the Internal Revenue Code of 1986, as amended and any
successor statute thereto.

1.6  

“Compensation Committee” shall mean the Compensation Committee of the Board.

1.7  

“Continuing Director” shall mean any individual who is a member of Hubbell’s
Board of Directors on December 9, 1986 or was designated (before such person’s
initial election as a Director) as a Continuing Director by 2/3 of the then
Continuing Directors.

1.8  

“Director” shall mean a member of the Board of Directors of Hubbell who is not
an employee of Hubbell or any of its subsidiaries.

1.9  

“Directors’ Retirement Plan” shall mean the Hubbell Incorporated Retirement Plan
for Directors.

1.10  

“Equity Plan” shall mean any stock option or other equity incentive compensation
plan which is maintained by Hubbell and which provides for grants of Restricted
Stock.

1.11  

“Fees” shall mean cash amounts earned for serving as a member of the Board,
including any Committees of the Board.

1.12  

“He”, “Him” or “His” shall apply equally to male and female members of the
Board.

1.13  

“Hubbell” shall mean Hubbell Incorporated and any corporate successors.

1.14  

“Plan” shall mean this Deferred Compensation Plan for Directors as it may be
amended from time to time.

1.15  

“Restricted Stock” shall mean shares of restricted Class B Common Stock which
are awarded to a Director under an Equity Plan for serving as a member of the
Board, including any Committees of the Board;

1.16  

“Restricted Stock Unit” shall mean one share of Hubbell Class B Common Stock.

1.17  

“Restricted Stock Unit Account” shall mean the account created by Hubbell
pursuant Article III of this Plan in accordance with an election by a Director
to defer Restricted Stock under Article II hereof.

1.18  

“Retirement Benefit Account” shall mean the amount, if any, transferred from the
Directors’ Retirement Plan to this Plan in accordance with Section 2.4.

1.19  

“Year” shall mean calendar year.

1.20  

“Separation from Service” shall mean termination of service as a Director;
provided that the individual is not or does not as a result thereof become an
employee or maintain an independent contractor relationship with Hubbell. All
determinations of whether an individual has had a Separation from Service shall
be made applying the definition contained in Treas. Reg. §1.409A-1(h).

1.21  

“Stock Unit” shall mean one share of Hubbell Class A Common Stock and one share
of Hubbell Class B Common Stock.

1.22  

“Stock Unit Account” shall mean the account created by Hubbell pursuant Article
III of this Plan in accordance with an election by a Director to receive
deferred stock compensation under Article II hereof.

1.23  

“Units” shall mean Stock Units and Restricted Stock Units credited to a
Participant’s Stock Unit Account and Restricted Stock Unit Account.

HUBBELL INCORPORATED - Form 10 Q - 3

--------------------------------------------------------------------------------

Back to Contents

ARTICLE II  

ELECTION TO DEFER

2.1  

A Director may elect, on or before December 31 of any Year, to defer payment of
all or a specified part of all Fees earned and Restricted Stock otherwise to be
granted during the Year following such election and succeeding Years (until the
Director ceases to be a Director). Any person who shall become a Director during
any Year, and who was not a Director of Hubbell on the preceding December 31,
may elect, before the Director’s term begins, to defer payment of all or a
specified part of such Fees earned and Restricted Stock otherwise to be granted
during the remainder of such Year and for succeeding Years. Any Fees deferred
pursuant to this Section shall be paid to the Director at the time(s) and in the
manner specified in Article IV hereof, in the form of cash or Hubbell Common
Stock, or any combination thereof, as designated by the Director. Any Restricted
Stock deferred pursuant to this Section shall be paid to the Director at the
time(s) and in the manner specified in Article IV hereof, in the form of Class B
Common Stock.

2.2  

The election to participate and manner of payment shall be designated by
submitting a letter in the form attached hereto as Appendix A to the Secretary
of Hubbell.

2.3  

The election shall continue from Year to Year unless the Director terminates it
by written request delivered to the Secretary of Hubbell prior to the
commencement of the Year for which the termination is first effective.

2.4  

A Director who is a participant in the Directors’ Retirement Plan shall have the
actuarial lump sum equivalent of his retirement benefit accrued under the
Directors’ Retirement Plan as of December 31, 2007 contributed to this Plan,
with such amount allocated to his Retirement Benefit Account. In accordance
therewith, such Director shall elect prior to December 31, 2007, (i) the time
and form of payment of such Retirement Benefit Account in accordance with
Sections 4.1 or 4.5 and (ii) the investment of the Retirement Benefit Account in
either the Cash Account or a Stock Unit Account as elected under Sections 3.2 or
3.4; provided, however, that if the investment of the Retirement Benefit Account
in the Stock Unit Account would violate any federal or state securities laws, as
determined by Hubbell’s outside legal counsel, then the Retirement Benefit
Account shall be invested in the Cash Account. Notwithstanding anything in
Sections 3.4 or 4.1 to the contrary, if it is subsequently determined by
Hubbell’s outside legal counsel that the Retirement Benefit Account may be
invested in the Stock Unit Account without violating the federal or state
securities laws, then each Director shall have a one time election to have the
balance of his Retirement Benefit Account that is held in the Cash Account
transferred to the Stock Unit Account. The number of Stock Units to be credited
to the Director’s Stock Unit Account shall be determined under the methodology
set forth in Section 3.4, but with the date of transfer being the date the Fees
would have been paid, and the value of the Retirement Benefit Account on the
date of the transfer being the value of the Fees paid.

2.5  

Prior to December 31, 2008 each Director who is a participant in the Plan on
December 31, 2008 shall make an election to have his or her Accounts payable
under Article IV upon Separation from Service commencing on either the six month
anniversary of the Director’s Separation from Service or the fifth business day
of the Year following the Director’s Separation from Service. For each Director
who first becomes a participant in the Plan after January 1, 2009 such election
shall be made at the time of the Director’s initial deferral election under
Section 2.1. If no such election is filed, then the Director’s Accounts shall be
payable commencing on the fifth business day of the Year following the
Director’s Separation from Service.

ARTICLE III  

DEFERRED COMPENSATION ACCOUNTS

3.1  

Hubbell shall maintain separate memorandum accounts for the Fees and Restricted
Stock deferred by each Director.

3.2  

Hubbell shall credit, on the date Fees become payable, to the Cash Account of
each Director the deferred portion of any Fees due the Director as to which an
election to receive cash has been made. Fees deferred in the form of cash (and
interest thereon) shall be held in the general funds of Hubbell. On the first
business day of 2008, Hubbell shall credit to the Cash Account of a Director the
amount of his Retirement Benefit Account to which such Director elected to have
invested in the Cash Account.

3.3  

Hubbell shall credit the Cash Account of each Director on a quarterly basis with
interest at the prime rate in effect at Hubbell’s principal commercial bank on
the date of the next immediately following regular quarterly Directors’ meeting.
A Director’s Cash Account shall continue to accrue interest in the foregoing
manner during the period beginning on the Director’s Separation from Service and
ending two days prior to the date on which the balance of the Director’s Cash
Account will be paid (whether the Director has elected to receive the
distribution of his or her Cash Account in a lump sum or in installment
payments), in accordance with the terms of Article IV hereof, in satisfaction of
all payments owed to the Director under the Plan.

3.4  

Hubbell shall credit, on the date Fees become payable, the Stock Unit Account of
each Director with the number of Stock Units which is equal to: the deferred
portion of any Fees due the Director as to which an election to receive Hubbell
Common Stock has been made, divided by the sum of the closing prices of
Hubbell’s Class A Common Stock and Class B Common Stock as reported on the New
York Stock Exchange (the “NYSE”) on the date such Fees would otherwise have been
paid (the “Stock Unit Value”). If closing prices are not available from the NYSE
for both the Class A Common Stock and the Class B Common Stock on the date such
Fees would otherwise have been paid, then the next preceding practicable date
for which such closing prices are available shall be used. On the first business
day of 2008, Hubbell shall credit the Stock Unit Account of a Director who has
elected to have all or a portion of his Retirement Benefit Account invested in
the Stock Unit Account with Stock Units equal to the balance of such Retirement
Benefit Account as to which the Director elected to invest in Stock Units
divided by the Stock Unit Value on the first business day of 2008.

3.5  

Hubbell shall credit the Stock Unit Account of each Director who has elected to
receive deferred compensation in the form of Stock Units with the number of
Stock Units equal to any cash dividends (or the fair market value of dividends
paid in property other than dividends payable in Common Stock of Hubbell)
payable on the number of shares of Class A Common Stock or Class B Common Stock
represented by the number of Stock Units in each Director’s Stock Unit Account
divided by the Stock Unit Value on the dividend payment date. Dividends payable
in Common Stock on both Class A and Class B Common Stock of Hubbell and in
respect of each class in shares of such class will be credited to each
Director’s Stock Unit Account in the form of Stock Units. Dividends payable on
both Class A and Class B Common Stock in shares of Class B Common Stock will be
credited to each Director’s Stock Unit Account in the form of Stock Units in an
amount determined by multiplying the number of Class B dividend shares payable
to such Director by the closing price of the Class B Common Stock on the
dividend payment date and dividing that product by the Stock Unit Value on such
dividend payment date. A Director’s Stock Unit Account shall continue to be
credited with dividends in the foregoing manner during the period beginning on
the date of the Director’s Separation from Service and ending two days prior to
the date on which the balance of the Director’s Stock Unit Account will be paid
(whether the Director has elected to receive the distribution of his or her
Stock Unit Account in a lump sum or in installment payments), in accordance with
the terms of Article IV hereof, in satisfaction of all payments owed to the
Director under the Plan. If adjustments are made to the outstanding shares of
Hubbell Common Stock as a result of split-ups, recapitalizations, mergers,
consolidations and the like, an appropriate adjustment also will be made in the
number of Stock Units credited to the Director’s Stock Unit Account.

HUBBELL INCORPORATED - Form 10 Q - 4

--------------------------------------------------------------------------------

Back to Contents

3.6  

Hubbell shall credit, on the date Restricted Stock is granted, the Restricted
Stock Unit Account of each Director with the number of Restricted Stock Units
which is equal to the deferred portion of any Restricted Stock as to which an
election to defer has been made. The Restricted Stock Units credited to the
Restricted Stock Unit Account shall remain subject to the same vesting terms as
they would otherwise have had pursuant to the terms of the applicable Equity
Plan and award agreement, but for the election to defer such Restricted Stock
(and, for the avoidance of doubt, shall be subject to forfeiture on the date
that the shares of Restricted Stock that otherwise would have been granted would
have been forfeited pursuant to their terms). Hubbell shall credit the
Restricted Stock Unit Account of each Director who has elected to defer
Restricted Stock with the number of Restricted Stock Units equal to any cash
dividends (or the fair market value of dividends paid in property other than
dividends payable in Common Stock of Hubbell) payable on the number of shares of
Class B Common Stock represented by the number of Restricted Stock Units in each
Director’s Restricted Stock Unit Account divided by the closing price of
Hubbell’s Class B Common Stock as reported on the NYSE on the dividend payment
date. Dividends payable on Class B Common Stock in shares of Class B Common
Stock will be credited to each Director’s Restricted Stock Unit Account in the
form of Restricted Stock Units. A Director’s Restricted Stock Unit Account shall
continue to be credited with dividends in the foregoing manner during the period
beginning on the date of the Director’s Separation from Service and ending two
days prior to the date on which the balance of the Director’s Restricted Stock
Unit Account will be paid (whether the Director has elected to receive the
distribution of his or her Restricted Stock Unit Account in a lump sum or in
installment payments), in accordance with the terms of Article IV hereof, in
satisfaction of all payments owed to the Director under the Plan. If adjustments
are made to the outstanding shares of Hubbell Common Stock as a result of
split-ups, recapitalizations, mergers, consolidations and the like, an
appropriate adjustment also will be made in the number of Restricted Stock Units
credited to the Director’s Restricted Stock Unit Account.

3.7  

Units shall be computed to three decimal places.

3.8  

Units shall not entitle any person to rights of a stock holder with respect to
such Units unless and until shares of Hubbell Class A Common Stock or Class B
Common Stock have been issued to such person in respect of such Units pursuant
to Article IV hereof. Notwithstanding the foregoing, no more than 2,431 shares
of Class A Common Stock and 450,000 shares of Class B Common Stock may be issued
as payment under the Plan.

3.9  

Hubbell shall not be required to acquire, reserve, segregate, or otherwise set
aside shares of its Class A Common Stock or Class B Common Stock for the payment
of its obligations under the Plan, but shall make available as and when required
a sufficient number of its Class A Common Stock and Class B Common Stock to meet
the needs of the Plan.

3.10  

Nothing contained herein shall be deemed to create a trust of any kind or any
fiduciary relationship. To the extent that any person acquires a right to
receive payments from Hubbell under the Plan, such right shall be no greater
than the right of any unsecured general creditor of Hubbell.

ARTICLE IV  

PAYMENT OF DEFERRED COMPENSATION

4.1  

Unless otherwise provided for in this Plan, amounts contained in a Director’s
Accounts will be distributed in a lump sum or in installment payments as the
Director’s election (made pursuant to Sections 2.2 or 2.4) shall provide. Unless
otherwise provided in Section 4.5, distributions shall begin pursuant to the
Director’s election on either the six month anniversary of the Director’s
Separation from Service or the fifth business day of the Year following the
Director’s Separation from Service; and if installment distributions are elected
each subsequent installment shall be made as of the fifth business day of the
Year next following the Year in which payments commenced. Amounts credited to a
Director’s Cash Account shall be paid in cash. Amounts credited to a Director’s
Restricted Stock Unit Account shall be paid in the form of one share of Class B
Common Stock for each Restricted Stock Unit. Amounts credited to a Director’s
Stock Unit Account prior to July 7, 1988 (the “Cutoff Date”) shall be paid in
the form of one share of Hubbell Class A Common Stock and one share of Class B
Common Stock for each Stock Unit. Amounts credited to a Director’s Stock Unit
Account on or after the Cutoff Date shall be paid in the form of (x) one share
of Class B Common Stock for each Stock Unit, plus (y) the aggregate number of
shares of Class B Common Stock equal to the total number of Stock Units in such
Director’s Stock Unit Account, multiplied by the closing price of the Class A
Common Stock as reported on the third business day preceding the date of
payment, divided by the closing price of the Class B Common Stock as reported on
NYSE on the third business day preceding the date of payment. A cash payment
will be made with any final installment for any fractions of a Unit remaining in
the Director’s Stock Unit Account or Restricted Stock Unit Account. Such
fractional Units will be valued based on the closing prices of Hubbell’s Class A
Common Stock and Class B Common Stock as reported on the NYSE on the date of
settlement. Notwithstanding the foregoing to the contrary, in the event that
payment of a Directors Stock Unit Account or Restricted Stock Unit Account in
the form of Class A Common Stock or Class B Common Stock would cause the limits
on the maximum number of shares which may be issued under the Plan under Section
3.8 to be exceeded, the Director’s Stock Unit Account shall be distributed first
up to the maximum number of shares of Class A Common Stock and Class B Common
Stock which would not exceed the limit, then the Director’s Restricted Stock
Unit Account shall be distributed up to the maximum number of shares of Class B
Common Stock which would not exceed the limit and then the balance thereof shall
be distributed in cash.

4.2  

Each Director shall have the right to designate a beneficiary who is to succeed
to his right to receive payments hereunder in the event of death. Any designated
beneficiary will receive payments in the same manner as the Director if he had
lived. In case of a failure of designation or the death of a designated
beneficiary without a designated successor, the balance of the amounts contained
in the Director’s Accounts shall be payable in accordance with Section 4.1 to
the Director’s or former Director’s estate in full on the first day of the Year
following the Year in which the Director or his designated beneficiary dies. No
designation of beneficiary or change in beneficiary shall be valid unless in
writing signed by the Director and filed with the Secretary of Hubbell. Any
beneficiary may be changed without the consent of any prior beneficiary.

4.3  

Notwithstanding Section 4.1, all or a portion of a Director’s Accounts may be
paid prior to Separation of Service with the approval of the Board upon the
following events:

(a)  

To comply with a domestic relations order (as defined in Code Section
414(p)(1)(B));

(b)  

If the Internal Revenue Service, makes a determination that a Director is
required to include in gross income the value of his Accounts, as soon as
practicable following such determination Hubbell shall pay to the Director in a
lump sum, the amount required to be included in the Director’s gross income.

(c)  

If the distributable balance of the Director’s Accounts is less than the amount
applicable under Code Section 402(g) for the year in question, then
notwithstanding any prior installment election, the balance of such Accounts
shall be distributed in a lump sum.

(d)  

Upon the termination and liquidation of the Plan, the balance of the Directors
Accounts shall be distributed in a lump sum twelve months following such
termination and liquidation; provided that such termination or liquidation is
not in connection with a downturn in the financial health of Hubbell and shall
conform to the requirements of Treas. Reg. Section 1.409A-3(j)(4)(ix).

4.4  

Notwithstanding Sections 4.1, 4.5 or 7.3 to the contrary, if a Director is
deemed at the time of his Separation from Service to be a “specified employee”
for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent delayed
commencement of payment of the Director’s Accounts is

HUBBELL INCORPORATED - Form 10 Q - 5

--------------------------------------------------------------------------------

Back to Contents

required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of Director’s Accounts shall not be
payable to the Director prior to the earlier of (a) the expiration of the
six-month period measured from the date of the Director’s Separation from
Service or (b) death. Upon the expiration of the applicable Code Section
409A(a)(2)(B)(i) deferral period, all payments deferred pursuant to this Section
4.4 shall be paid in a lump sum to the Director, plus interest thereon from the
date of the Executive’s Separation from Service through the payment date at a
rate equal to the prime rate of interest as reported in the Wall Street Journal
from time to time. Any remaining payments shall be paid as otherwise provided
under Section 4.1, 4.5 or 7.3.

4.5  

A Director may elect on or prior to December 31, 2008 to commence receiving his
Retirement Benefit Account in a lump sum or in installments on either the six
month anniversary or the fifth business day of the Year following the date on
which the Director attains age 70, regardless of whether or not such Director
has incurred a Separation from Service, provided, however, that if a Director
has attained age 70 on or before December 31, 2008, then such Retirement Benefit
Account shall not commence prior to the first business day of 2009; provided,
further, that if installment distributions are elected each subsequent
installment shall be made as of the fifth business day of the Year following the
Year in which payments commenced. That portion of the Director’s Retirement
Benefit Account that is invested in Stock Units shall be valued as provided in
Section 4.1.

4.6  

One Time Withdrawal Election. Notwithstanding anything contained in this Plan to
the contrary, a Director may prior to December 31, 2008 file a one-time election
to have all or any portion of the balance of his Accounts as of December 31,
2008 (plus interest and dividend equivalents thereon) distributed and paid out
to him in a lump sum on the fifth business day of January 2009 (the “Payment
Date”). Such election shall include whether such distribution will be from
amounts credited to the Cash Account or the Stock Unit Account. The Directors’
Stock Unit Account shall be paid out in shares of Class A Common Stock, Class B
Common Stock or cash as provided in Section 4.1. Any election under this Section
4.6 shall not apply to any amounts credited to a Director’s Account for Fees for
services in 2009. An election to receive a partial distribution of a Director’s
deferred compensation account under this Section 4.6, shall not impact a
Director’s election as to the manner or date of payment of the remaining portion
of the Director’s Accounts.

ARTICLE V  

ADMINISTRATION

5.1  

The general administration of this Plan and the responsibility for carrying out
the provisions hereof shall be vested in the Compensation Committee. The
Compensation Committee may adopt, subject to the approval of the Board, such
rules and regulations as it may deem necessary for the proper administration of
this Plan, and its decision in all matters shall be final, conclusive and
binding.

5.2  

The books and records to be maintained for the purpose of the Plan shall be
maintained by Hubbell at its expense. All expenses of administering the Plan
shall be paid by Hubbell.

5.3  

Except to the extent required by law, the right of any Director or any
beneficiary to any benefit or to any payment hereunder shall not be subject in
any manner to attachment or other legal process for the debts of such Director
or beneficiary; and any such benefit or payment shall not be subject to
alienation, sale, transfer, assignment or encumbrance.

5.4  

No member of the Board and no officer or employee of Hubbell shall be liable to
any person for any action taken or omitted in connection with the administration
of the Plan unless attributable to his own fraud or willful misconduct, and
Hubbell shall not be liable to any person for any such action unless
attributable to fraud or willful misconduct on the part of a Director, officer
or employee of Hubbell.

5.5  

To the extent applicable, this Plan shall be interpreted in accordance with Code
Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder. If the Compensation Committee determines that any
compensation or benefits payable under this Plan do not comply with Code Section
409A and related Department of Treasury guidance, the Board may amend this Plan
or adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take such other actions as the Board
deems necessary or appropriate to comply with the requirements of Code Section
409A and related Department of Treasury guidance; provided that no such
amendment shall be effective without the Director’s consent unless it preserves
the Director’s economic benefit prior to such amendment.

ARTICLE VI  

AMENDMENT OF PLAN

6.1  

Subject to any shareholder approval which may be required by law or the
requirements of any stock exchange on which Hubbell’s Class A or Class B Common
Stock is then listed, the Plan may be amended, suspended or terminated in whole
or in part from time to time by the Board, except no amendment, suspension, or
termination shall apply to the payment to any Director or beneficiary of a
deceased Director of an amount previously credited to a Director’s Accounts,
without the Director’s consent.

6.2  

Notice of every such amendment shall be given in writing to each Director and
beneficiary of a deceased director.

6.3  

Notwithstanding any other provision of the Plan to the contrary:

(a)  

no amendment or action by the Board which adversely affects any Director under
the Plan will be valid and enforceable without the prior written consent of such
Director;

(b)  

no termination of the Plan shall have the effect of reducing any amounts
credited to a Director’s Accounts.

HUBBELL INCORPORATED - Form 10 Q - 6

--------------------------------------------------------------------------------

Back to Contents

ARTICLE VII  

CHANGE OF CONTROL

7.1  

Notwithstanding any election under Section 2.2 to the contrary, upon the
occurrence of a Change of Control the amounts credited to a Director’s Accounts
shall be paid in cash lump sum, with the Director’s Stock Unit Account being
converted into cash on the date of the Change of Control.

7.2  

A Director’s Stock Unit Account shall be converted into cash by converting each
Stock Unit into the right to receive an amount of cash equal to the highest of
the product of (a) the number of Stock Units held in the Stock Unit Account
multiplied by (b) (i) the per share amount payable to a shareholder of Hubbell
holding one share of Hubbell Class A Common Stock and one share of Hubbell Class
B Common Stock in the Change of Control or (ii) the sum of the closing prices of
one share of Hubbell Class A Common Stock and one share of Hubbell Class B
Common Stock, applicable, on the NYSE on that day on which the aggregate of such
closing prices was the highest, during the 60 days preceding the date on which
the Change of Control occurs.

7.3  

A Director’s Restricted Stock Unit Account shall be converted into cash by
converting each Restricted Stock Unit into the right to receive an amount of
cash equal to the highest of the product of (a) the number of Restricted Stock
Units held in the Restricted Stock Unit Account multiplied by (b) (i) per share
amount payable to a shareholder of Hubbell holding one share of Hubbell Class B
Common Stock in the Change of Control or (ii) the closing price of one share of
Hubbell Class B Common Stock on the NYSE on that day on which such closing price
was the highest, during the 60 days preceding the date on which the Change of
Control occurs.

7.4  

If the Board, in its discretion, determines that a Change in Control is likely
to occur, then Hubbell shall deposit the estimated cash equivalent of the
Directors’ Accounts into an irrevocable grantor trust to be held for the benefit
of the Directors under this Plan. In determining the cash value of Director’s
Stock Unit Accounts and Restricted Stock Unit Accounts, for this purpose, the
value of a Stock Unit shall be estimated in accordance with Section 7.2 and the
value of a Restricted Stock Unit shall be estimated in accordance with Section
7.3, in each case assuming that the Change of Control occurred on such date and
using a per share amount which the Board estimates is likely to be paid to
shareholders in the Change of Control for purposes of Section 7.2(b)(i). Any
assets of such trust shall be subject to the claims of creditors of Hubbell to
the extent set forth in the trust, and Directors’ interests in benefits under
this Plan shall only be those of unsecured creditors of Hubbell. To the extent
the actual value of the Stock Unit Account and Restricted Stock Unit Account
upon the Change of Control is less than estimated by the Board, then such excess
shall be returned to Hubbell, or used to pay expenses of such trust.
Notwithstanding the foregoing, the Company is not required to fund any trust for
the benefit of the Eligible Directors if such funding would result in taxation
to the Eligible Directors under Section 409A of the Code.

7.5  

Following a Change of Control all references to “Compensation Committee” in
Section 9.3 are deleted and in lieu thereof is inserted the phrase “trustee
under the trust, created pursuant to Section 7.4.”

7.6  

A Director’s Accounts shall be paid within thirty (30) days following the Change
of Control.

ARTICLE VIII  

EFFECTIVE DATE

8.1  

This Plan was originally adopted by the Board of Directors on December 12, 1978
and amended on December 14, 1982, December 9, 1986, June 14, 1989, June 20,
1991, December 8, 1999 and January 1, 2005. The provisions of this Plan as set
forth in this document are effective as of December 21, 2011 and apply to
Directors who were or become members of the Board of Directors on and after
December 21, 2011, and all fees deferred under this Plan, whether occurring
prior to, on or after December 21, 2011. Directors who had a Separation from
Service prior to December 21, 2011 shall have their Accounts paid in accordance
with the provisions of the Plan as in effect on the date of their Separation
from Service.

ARTICLE IX  

MISCELLANEOUS PROVISIONS

9.1  

This Plan does not in any way obligate Hubbell to continue to retain a Director
on the Board, nor does this Plan limit the right of Hubbell to terminate a
Director’s service on the Board.

9.2  

No amounts payable hereunder may be assigned, pledged, mortgaged or hypothecated
and to the extent permitted by law, no such amounts shall be subject to legal
process or attachment for the payment of any claims against any person entitled
to receive the same.

9.3  

If a Director entitled to receive any payments of his Accounts under the terms
of this Plan is deemed by the Compensation Committee or is adjudged by a court
of competent jurisdiction to be legally incapable of giving valid receipt and
discharge for such retirement benefit, such payments shall be paid to such
person or persons as the Compensation Committee shall designate or to the duly
appointed guardian of such Eligible Director. Such payments shall, to the extent
made, be deemed a complete discharge for such payments under this Plan.

9.4  

Payments made by Hubbell under this Plan to any Eligible Director shall be
subject to withholding as shall, at the time for such payment, be required under
any income tax or other laws, whether of the United States or any other
jurisdiction.

9.5  

The provisions of this Plan will be construed according to the laws of the State
of Connecticut, excluding the provisions of any such laws that would require the
application of the laws of another jurisdiction.

9.6  

The masculine pronoun wherever used herein shall include the feminine gender and
the feminine the masculine and the singular number as used herein shall include
the plural and the plural the singular unless the context clearly indicates a
different meaning.

9.7  

The titles to articles and headings of sections of this Plan are for convenience
of reference only and in case of any conflict, the text of the Plan, rather than
such titles and headings, shall control.

9.8  

Directors and their beneficiaries, heirs, successors and assigns shall have no
legal or equitable rights, interests or claims in any property or assets of
Hubbell. For purposes of the payment of benefits under this Plan, any and all of
Hubbell’s assets shall be, and remain, the general, unpledged unrestricted
assets of Hubbell. Hubbell’s obligation under the Plan shall be merely that of
an unfunded and unsecured promise to pay money in the future.

HUBBELL INCORPORATED - Form 10 Q - 7